Citation Nr: 1601563	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-35 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral hand disorder.

4.  Entitlement to service connection for allergies.

5.  Entitlement to an initial compensable rating for migraines.

6.  Entitlement to an initial compensable rating for small fibroid tumor, ovarian cyst, and cervical squamous cells.

7.  Entitlement to an initial compensable rating for left lateral epicondylitis.



REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Wilmington, Delaware.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  In this regard, as discussed in the remand below, it appears that the Veteran changed addresses during this appeal as numerous correspondences sent to her in 2014 and 2015 were returned as undeliverable.  Such returned correspondences included notifications to the Veteran that she was to be scheduled for a hearing.  The Veteran is reminded that she can request a new hearing by showing good cause for why she failed to report for the scheduled hearing.  See 38 C.F.R. § 20.704 (d) (2015).

All of the issues except for service connection for a low back disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran has degenerative changes of the lumbosacral spine that are as likely as not related to her military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit decided herein and is remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
The Veteran's service treatment records (STRs) show that she was diagnosed with a lower back sprain in August 2007.  She reported having lower back pain intermittently for two years.  In April 2009, she was diagnosed with episodic sciatica, mainly the left leg.  

The Veteran was afforded VA examinations in March 2010.  The general medical examination shows that the Veteran had full range of motion.  The examination report shows that X-rays of the lumbosacral spine that same month revealed scoliosis, degenerative changes, and diminished disc space L4-S1.  At the specialist examination for her joints, the Veteran reported a history of having intermittent low back pain for the past four to five years with symptoms that occurred mainly with increased physical activity.  Examination revealed significant hypermobility with no pain on range of motion, even with repetitive movements.  The examiner opined that there was no clinical evidence of arthritis in the spine.  The examiner did not address the X-rays showing degenerative changes.  

Based on a review of the evidence, the Board finds that service connection for degenerative changes of the lumbosacral spine is warranted.  The evidence shows that the Veteran currently has degenerative changes of the lumbosacral spine.  It also shows in-service back complaints and diagnosis of a sprain.  When affording her the benefit-of-the-doubt, the evidence supports a finding of a nexus between her degenerative changes of the lumbosacral spine and her military service.

In this case, of particular importance to the Board are the Veteran's statements to the examiners and the X-rays showing degenerative changes.  The Veteran was discharged from service in May 2009.  As such, the X-ray evidence showing arthritis in March 2010 was within one year of her discharge.  The Veteran's statements to the VA joints examiner suggest a continuity of symptomatology.  As noted above, she reported having pain for the past four to five years, placing the onset as during service.  When affording the Veteran the benefit-of-the-doubt, her reports to the examiner establish a continuity of low back symptomatology.  Since the nexus for chronic conditions such as arthritis can be met by demonstrating a continuity of symptomatology, the Board concludes that the Veteran's statements establish the requisite nexus.  Furthermore, the fact that X-rays within one year of service show arthritis supports a finding that the onset of the degenerative changes of the lumbosacral spine were in service, especially absent any intercurrent event between her discharge from service and the March 2010 X-rays.  As such, when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

In finding that service connection for degenerative changes of the lumbosacral spine is warranted, the Board acknowledges the examiner's opinion that there was no clinical evidence of arthritis in the spine.  However, as the examiner did not address the X-rays showing degenerative changes, the Board concludes that such opinion lacks probative value.  Therefore, in light of the X-ray evidence, the Board concludes that the evidence does support a finding of arthritis.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for degenerative changes of the lumbosacral spine is, therefore, granted.


ORDER

Entitlement to service connection for degenerative changes of the lumbosacral spine is granted.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Veteran's representative was not provided the opportunity to submit a VA Form 646, "Statement of Accredited Representative in Appealed Case."  In this regard, it appears that the RO did not attempt to obtain a VA Form 646 or its equivalent as the representative is not co-located in the same building as the RO.  See June 2014 VA Form 8, "Certification of Appeal."  However, the fact that the representative is not co-located does not negate VA's policy to afford the representative the opportunity to submit a VA Form 646.  Therefore, a remand is necessary.

Also, it appears that the Veteran has moved as numerous pieces of mail have been returned as undeliverable and unable to be forwarded.  On remand, the Veteran's current address should be determined, if possible.  

The Veteran had been scheduled for examinations for her service-connected disabilities in 2014, but failed to report for such examinations.  However, it seems as though the letters notifying her of the examinations were returned as undeliverable.  If the Veteran's current address is obtained, she should be afforded the opportunity to report for new examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her representative to determine her current address.  

2.  Obtain a VA Form 646 or its equivalent from the Delaware Commission of Veterans Affairs addressing the issues on appeal.

3.  If, and only if, the Veteran is contacted and provides a current address, accord her appropriate VA examinations to determine the current level of severity of her service-connected migraine, gynecological, and left elbow disabilities.  Her claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  
A) For the Veteran's migraines, the examiner should report all pertinent manifestations and symptomatology of the service-connected migraines.  The examiner should opine as to whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

B) For the Veteran's small fibroid tumor, ovarian cyst, and cervical squamous cells, the examiner should discuss whether the Veteran's disability is manifested by symptoms that do not require continuous treatment; symptoms that require continuous treatment; or symptoms not controlled by continuous treatment.

C) For the Veteran's left elbow, the examiner should:

i) Provide the range of flexion of the Veteran's left elbow and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Comment as to whether the Veteran has other symptomatology such as impairment of flail joint of the elbow; nonunion of the radius and ulna; impairment of the ulna or radius; and impairment of supination and pronation.  The examiner should also note the presence of any ankylosis.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran  has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


